Citation Nr: 0420040	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  98-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $15,494.00.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran had active service from March 1969 to October 
1970.  

In September 1997, the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA) proposed to 
reduce the veteran's compensation benefits to the amount 
payable for a 10 percent disability in light of his 
incarceration following a felony conviction.  In November 
1997, the RO effectuated the proposed reduction, and informed 
the veteran in writing of an overpayment of VA compensation 
benefits in the amount of $15,494.00 and his appeal and 
waiver rights.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 decision of the 
RO's Committee on Waivers and Compromises (Committee) which 
denied the veteran's request for waiver of recovery of the 
overpayment of VA compensation benefits in the amount of 
$15,494.00.  In March 2000, the Board denied waiver of 
recovery of the overpayment of VA compensation benefits in 
the amount of $15,494.00.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (CAVC).  In October 2000, the 
Court granted the parties' Joint Motion for Remand; vacated 
the Board's March 2000 decision; and remanded the veteran's 
appeal to the Board.  In May 2001, the Board remanded the 
veteran's appeal to the RO for additional action.  

The case was before the Board again in March 2003 at which 
time the Board denied the veteran's claim for waiver of 
recovery of the overpayment of VA compensation benefits in 
the amount of $15,494.00, and the veteran appealed this 
decision to the CAVC.  By order dated May 2004, the CAVC 
vacated the Board's March 2003 decision and remanded the 
claim for consideration of additional issues addressed in the 
parties' Joint Motion for Remand.


REMAND

The veteran's claim of entitlement to waiver of recovery of 
overpayment of VA compensation benefits in the amount of 
$15,494.00 on the basis that recovery of overpayment would 
not be against the principles of equity and good conscience.  
At the time the Board rendered its decision in March 2003, 
the veteran's incarceration had been a factor mitigating 
against waiver of recovery as his living expenses were fully 
paid for by the Government, and there was no potential for 
undue financial hardship.  Documentation recently received 
indicates that the veteran was released from incarceration on 
June 9, 2003.  This change in factual circumstances requires 
that further development be conducted to determine whether 
waiver of recovery in this case would result in undue 
financial hardship to the veteran.  See 38 C.F.R. 
§ 1.965(a)(3) (2003).

The Board also notes that the recent Joint Motion for Remand 
submitted to the CAVC finds that the veteran has questioned 
the validity of the debt.  In addition to arguments directed 
towards whether the veteran is legally responsible for 
actions conducted by a sister who held a valid Power of 
Attorney on his behalf, the question has been raised 
regarding the effective date that the veteran's award of 
compensation was reduced as a result of his incarceration.  
On remand, the Committee should conduct a paid and due audit 
which substantiates the validity of the $15,494.00 in 
overpaid compensation.  Accordingly, the Board has no 
alternative but to defer further appellate consideration and 
this case is REMANDED to the RO via the AMC for the following 
actions:

1.  The veteran should be requested to submit an 
updated Financial Status Report, VA Form 4-5655 with 
any additional supporting documentation regarding 
current income and expenses.  He should also be 
specifically advised of the provisions 38 C.F.R. 
§ 1.965(a), the relative duties on the part of 
himself and VA in developing his claim, and his 
right to submit any and all evidence he deems 
pertinent to his claim on appeal.  All reasonable 
efforts to document the action taken should be made, 
and any lack of response or failure to cooperate 
should be clearly documented in the record.

2.  The RO should prepare a complete paid and due 
audit for the entire period of the alleged 
overpayment.  The audit should clarify the date when 
the veteran's reduction of benefits became 
effective.  The veteran and his attorney should be 
provided with a copy of the audit and a full 
explanation of the calculations relied upon to 
determine the amount and period of overpayment.

3.  Thereafter, the Committee should conduct a de 
novo review of all aspects of the claim on appeal.  
If any benefit sought on appeal remains denied, the 
veteran and his representative should be provided a 
supplemental statement of the case (SSOC), and an 
appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




